EXHIBIT 10.23




WEBSITE AND PRODUCT BUSINESS ASSET PURCHASE AGREEMENT




This Website and Product Business Asset Purchase Agreement (the “Agreement”) is
made effective on this 15th day of September, 2014, by and between Jason
Crawford, of 5848 Hoy Road, Wooster, OH 44691 (the “Seller”), and Bright
Mountain, LLC of 6400 Congress Avenue, Boca Raton, FL 33487 (the “Buyer”).




WEBSITE PURCHASE




Subject to the terms and conditions contained in this Agreement the Seller
hereby sells and transfers to the Buyer any and all of Seller’s rights, title
and interest in and to the Internet Domain Names, LEWTFM.COM,
lewtfm.3dcartstores.com, and Police Blotter and all of their respective contents
(the “Websites”), and any other rights associated with the Websites, including,
without limitation, any intellectual property rights, all related domains,
logos, customer lists, email lists, passwords, usernames, and trade names; and
all of the related social media accounts including but not limited to, Facebook,
Instagram, Twitter, and Pinterest at closing.




PRODUCT BUSINESS PURCHASE




Subject to the terms and conditions contained in this Agreement the Seller
hereby Sells and transfers to the Buyer the tee-shirt and hooded sweatshirt
business (the “Product Business”) as marketed under the urls lewtfm.com and
lewtfm.3dcartstores.com further described as Exhibit A attached hereto and
incorporated herein at closing. The sale of the business does not include any
manufacturing equipment, inventory, cash, or accounts receivable. Seller will
continue producing tee shirts and hooded sweatshirts for Buyer for three years
as per pricing in Exhibit A and shall begin invoicing Buyer monthly beginning
October 1, 2014. $2.50 will be added to Exhibit A tee shirt pricing for shipping
and handling and $5.35 to $9.00, depending on geographic zone will be added to
hooded sweatshirts for shipping and handling. Most items will ship in 3 to 5
days. Revenue for all sales after closing shall be transferred to Buyer.
Customer returns and customer credits or refunds for sales occurring prior to
closing will be the responsibility of Seller.




PAYMENT TERMS




In consideration for the sale of the Websites and Product Business described
above the Buyer agrees to pay the Seller the amount of One Hundred Twenty
Thousand Dollars (US $120,000.00) at the September 15, 2014 closing.  Buyer
shall deliver payment to Seller via wire transfer.







--------------------------------------------------------------------------------

SELLER’S OBLIGATIONS




Seller agrees to facilitate and expedite transfer of all Website and Product
Business Assets listed above at closing. Further, Seller agrees to make himself
available, at mutually acceptable times, for 1 to 2 hours per week by telephone
as set forth in the consulting agreement between Seller and Buyer being executed
simultaneously with this contract.




REPRESENTATIONS AND WARRANTIES BY THE SELLER




a) The Seller has all necessary right, power and authorization to sign and
perform all the obligations under this Agreement.




b) The Seller has the exclusive ownership of the Websites and Product Business
and there are no current disputes or threat of disputes with any third party
over the proprietary rights to the Websites or any of the Website’s content or
Product Business activities.




c) The execution and performance of this Agreement by the Seller will not
constitute or result in a violation of any material agreement to which the
Seller is a party.




INDEMNITY




The Seller shall indemnify and hold harmless the Buyer against all damages,
losses or liabilities which may arise with respect to the Websites or Product
Business its use, operation or content caused by Seller until November 15, 2014.




ADDITIONAL DOCUMENTS




Seller agrees to cooperate with Purchaser and take any and all actions necessary
to transfer and perfect the ownership of the Website Registration and Hosting
from Seller to Buyer, including providing all necessary passwords and usernames
on the closing date and thereafter. Further, Seller agrees to cooperate with
Buyer to timely transfer all aspects of the Product Business to Buyer.




REVENUE HISTORY




The approximate total revenue of the Product Business for 2013 was $123,000.







--------------------------------------------------------------------------------

NON COMPETE




Seller agrees not to compete with Bright Mountain, LLC with any website similar
to lewtfm.com, lewtfm.3dcartstores.com, Police Blotter, or the Product Business
in any internet sale.




NOTICE




All notices required or permitted under this Agreement shall be deemed delivered
when delivered in person or by mail, e-mail, postage prepaid, addressed to the
appropriate party at the address shown for that party at the beginning of this
Agreement.




ENTIRE AGREEMENT AND MODIFICATION




This Agreement constitutes the entire agreement between the parties. No
modification or amendment of this Agreement shall be effective unless in writing
and signed by both parties. This Agreement replaces any and all prior agreements
between the parties.




INVALIDITY OR SEVERABILITY




If there is any conflict between any provision of this Agreement and any law,
regulation or decree affecting this Agreement, the provision of this Agreement
so affected shall be regarded as null and void and shall, where practicable, be
curtailed and limited to the extent necessary to bring it within the
requirements of such law, regulation or decree but otherwise it shall not render
null and void other provisions of this Agreement.




GOVERNING LAW




This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida.







Signed this 15th day of September, 2014.







Seller:

Jason Crawford

 

 

 

 

Signature:

/s/ Jason Crawford

 

 

Buyer:

Bright Mountain, LLC

 

 

By:

W. Kip Speyer, President

 

 

 

 

Signature:

/s/ W. Kip Speyer










--------------------------------------------------------------------------------

EXHIBIT A




[bmaq_ex10z23002.gif] [bmaq_ex10z23002.gif]



